Citation Nr: 1618535	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), from April 21, 2010.

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from April 21, 2010, through June 30, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes a July 2008 rating decision by the RO initially denied service connection for PTSD.  Thereafter, in a February 2009 rating decision the RO granted service connection for PTSD and a 50 percent rating, effective October 24, 2007.  A December 2014 Board decision bifurcated the claim into two periods with regards to the 50 percent PTSD rating.  The Board denied an increased rating above 50 percent prior to April 21, 2010, and remanded for further development from that date.  Thereafter, in a June 2015 rating decision, the RO granted the Veteran an increased rating to 70 percent, effective April 21, 2010, for PTSD.

Although a higher rating has been assigned by the RO for PTSD in the June 2015 rating decision, the increased rating matter remains in appellate status as the maximum rating has not been assigned. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In a November 2015 rating decision, the RO granted entitlement to a TDIU, effective July 1, 2015.  Although the Veteran has not appealed the RO's assignment of July 1, 2015 as the effective date for the award of a TDIU, such inaction does not divest the Board of jurisdiction over the issue of an earlier effective date.  Potential entitlement to a TDIU is part of every claim for a higher rating when such claim is raised expressly or by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Next, following the issuance of the supplemental statement of the case in June 2015, additional evidence was received.  However, this evidence is subject to initial review by the Board since the Veteran's representative submitted a waiver of review by the agency of original jurisdiction (AOJ) on behalf of the Veteran in June 2015. See 38 C.F.R. § 20.1304(c) (2015).

As discussed above, in December 2014, the Board remanded the case for further development, which has been completed. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to an extraschedular rating and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Symptomatology approximating total occupational and social impairment for the Veteran's service-connected PTSD has not been shown.


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The PTSD rating appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained. Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in December 2008, April 2010 and April 2015, which was provided pursuant to the Board December 2014 remand. The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. Thus, VA's duty to assist has been met for the PTSD claim.

II.  Analysis

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations. 38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

The Veteran's PTSD has been evaluated as 70 percent disabling from April 21, 2010, under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Lower evaluations are warranted for less severe symptoms.  However, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A maximum 100 percent evaluation is warranted for a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name. Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), and now the Fifth Edition (DSM-5). See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV or DSM-5. See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).

A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the veteran will prevail. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

As discussed above, the December 2014 Board decision denied an increased rating for the Veteran's PTSD above 50 percent, prior to April 21, 2010, and remanded the increased rating issue from April 21, 2010.  Thereafter, the RO granted a 70 percent evaluation in a June 2015 rating decision, effective April 21, 2010, which is the beginning of the period being reviewed.

The Veteran underwent a VA PTSD examination in April 2010.  He reported that he had separated with his wife due to a recent physical altercation with her, after which she required medical attention.  He indicated he suffers from increased problems with nightmares, depression, fatigue, hopelessness, panic attacks, poor impulse control, episodes of violence, impaired memory, flashbacks and feelings of guilt.  He further reported thoughts of suicide, and that he had previously sat in his living room with a gun and contemplated suicide.

The examiner reported severe symptoms, which involved the Veteran feeling that he is a complete failure as a person, feelings of guilt and him being too tired to do anything; and moderate symptoms included the Veteran experiencing no real satisfaction, expecting to be punished, being disgusted with himself, loss of interest in others and difficulty making decisions.  The examiner indicated a GAF score of 50 due to the Veteran's deteriorated relationship with his wife, significant increase in nightmares, continued problems with social isolation and increased depression.  However, the examiner also noted the Veteran is not totally occupationally and socially impaired.

The examiner further indicated the Veteran continues to be unable to work due to poor stress tolerance.  He noted the Veteran made the decision a long time ago that it was better to leave a job than to explode on his boss, and the Veteran reported he had worked at least 40 jobs over the span of 32 years.

Subsequent to the December 2014 Board remand, the Veteran was afforded an additional VA examination in April 2015.  The examiner noted similar symptoms overall to the April 2010 VA examination, including depression, anxiety, sleep difficulties and nightmares, avoidance, diminished interest and feelings of detachment.  He indicated the Veteran continues to struggle with irritable behavior and angry outbursts, hypervigilance, exaggerated startle response and problems with concentration.

The examiner further noted the Veteran has difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, the inability to establish and maintain effective relationships and obsession rituals which interfere with routine activities.  Additionally, the examiner reported occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, indicative of a 70 percent rating.  A GAF score of 47 was reported.  With regards to employment, the examiner noted the Veteran is unemployed and that his functional impairment is caused by the effects of his PTSD.

The Veteran has also received private treatment for his PTSD with Dr. C.B.  In a January 2010 treatment record, Dr. C.B. indicated the Veteran had become increasingly depressed, reported hypervigilance, suffered recurrent recollections of traumatic events, suffered from sleep problems and felt a sense of a foreshortened future.  Dr. C.B. further noted a GAF score of 44.

In addition to the medical evidence, relevant lay evidence was submitted by the Veteran and his wife.  In the January 2010 substantive appeal, the Veteran indicated his anger has always been difficult to manage and has cost him in terms of job retention and in personal relationships.  He reported that one month prior (to January 2010) he had blacked out while angry, and when he came to, he was violently shaking his wife and pushing her over the back of a chair.  He noted that she was terrified and remained fearful of him thereafter.  He noted that everything has been a struggle, first with alcohol and drugs, then with his temper and the effects it has on work and relationships.  He reported most days he does not care whether he lives or dies but also that he is not suicidal.

His wife submitted a similar January 2010 statement, in which she confirmed the physical assault on her.  She reported that the Veteran appears to be in a daze most of the time, is unable to work, is easily frustrated and depressed, and unable to care for himself on the most basic levels.  She stated he has no motivation and isolates himself emotionally from relationships.  An October 2012 Veteran's statement, additionally noted the Veteran neglects his personal hygiene, wears stained and ripped clothing at inappropriate times such as during church, forgets to wear his dental work and forgets to brush his teeth.

The Board finds that since April 21, 2010, there is a reasonable basis for finding that the Veteran's PTSD has approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement and thinking and/or mood, supportive of his current 70 percent rating. See 38 C.F.R. 
§ 4.7.  This conclusion is supported by the results of his April 2010 and April 2015 VA examinations.

The April 2010 and April 2015 VA examinations both support that the Veteran suffers severe symptoms which limit him occupationally and socially, however, he is not totally occupationally and socially impaired due to his PTSD.  The preponderance of the evidence does not demonstrate the Veteran experiences symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living, including maintaining his personal hygiene; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Nor are there any other manifestations, not included in the diagnostic criteria that would warrant a higher total schedular rating.

There is evidence in the claims file that the Veteran had previous suicidal ideation.  The April 2010 VA examination noted that his inability to work and the perceived criticism of his wife drove him to contemplate suicide earlier in 2010.  The Veteran reported sitting in his living room in the middle of the night with a gun, contemplating suicide.  However, no history of suicide attempts were reported.  Additionally, in the January 2010 substantive appeal, the Veteran noted that although most days he does not care if he lives or dies, he was not suicidal.  Further, in the recent April 2015 VA examination, the Veteran denied any current suicidal ideation, intent or plan and in January and December 2014 VA treatment records, the Veteran also denied suicidal ideation.

The Veteran is also not a persistent danger of hurting others.  The Veteran clearly has ongoing anger issues related to his PTSD.  There was a documented February 2010 incident, where he got into a physical altercation with his wife in which she required medical care.  However, the evidence in the claims file does not show subsequent incidents which would support that he is a persistent danger of hurting others.  Further, in the April 2015 VA examination, he denied homicidal ideation. 38 C.F.R. § 4.130.  Therefore, the evidence does not support that he is a persistent danger to himself or others, supportive of a 100 percent rating.

Additionally, in an October 2012 statement, the Veteran indicated he tends to neglect his personal appearance and hygiene.  However, the April 2010 and April 2015 VA examination reports both indicate he is able to maintain minimum personal hygiene, has the ability to perform activities of daily living and is capable of managing his financial affairs.  Further, mild memory loss has been noted in the VA examinations, however, it has not been shown to the extent of memory loss for names of close relatives or his own name.  Thus, the types of symptoms reflective of total impairment have not been shown.

For these reasons, the Board finds that the Veteran's PTSD symptoms from April 21, 2010, do not rise to the level of impairment as contemplated by a 100 percent PTSD rating and more closely approximate the 70 percent rating criteria. See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As such, the preponderance of the evidence is against the claim for a rating in excess of 70 percent for the Veteran's service-connected PTSD; there is no doubt to be resolved; and an increased rating is not warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An increased schedular disability rating in excess of 70 percent for PTSD, from April 21, 2010, is denied.



REMAND

As explained in the introduction, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  In a November 2015 rating decision, the RO granted entitlement to a TDIU, effective July 1, 2015.  Thus, the period for review for a TDIU is April 21, 2010 through June 30, 2015.

The Veteran indicated in the October 2012 statement, that he is unable to work as he is unable to interact appropriately with others.  He noted this is especially true with authority figures and customers.  He reported having difficulty following sequences of directions.  In the June 2015 claim form for TDIU, the Veteran indicated he was not getting along with his prior boss and experienced bad thoughts about harming him.  A November 2015 statement from the Veteran's former boss confirmed the Veteran had many conflicts due to his anger problems, used inappropriate language, used physical threats to both customers and employees and was difficult to manage.  Because this issue is part of the Veteran's claim for a higher disability rating, the proper remedy here is for the Board to remand the issue for further development.

The Board notes that the Veteran is currently service-connected for PTSD at 70 percent, and is also service-connected for residual fracture of the left ankle, with degenerative arthritis (10 percent disabling), tinnitus (10 percent disabling), and hearing loss (noncompensable).

In the Veteran's most recent April 2015 VA examination, the examiner reported the Veteran has been unemployed for over 11 years.  He further indicated that the Veteran has difficulty in adapting to stressful circumstances, including work or a work like setting and that the Veteran's functional impairment is due to the effects of his PTSD.  However, the examiner did not specifically comment on the Veteran's employability as a result of PTSD, or in combination with his service-connected left ankle, hearing loss and tinnitus disabilities.  Thus, a new VA examination is warranted on remand. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and its effect on his employability as it pertains to extraschedular consideration. See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the impact of his service-connected disabilities, to include PTSD, residual fracture of the left ankle, with degenerative arthritis, hearing loss and tinnitus, on his employability, for the period April 21, 2010 through June 30, 2015.  The entire claims file should be reviewed.

The examiner should comment on the social and occupational limitations attributable to PTSD and/or service-connected disabilities in combination, without regard to his age or any nonservice-connected disabilities. 

If the examiner opines that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation, the examiner must suggest the type or types of employment in which he would be capable of engaging with his service-connected disabilities, consistent with his education and occupational experience.

The examination report must discuss the lay evidence of record related to his work experience.  The examination report must also include a complete rationale for all opinions expressed.

2. Finally, readjudicate the issues remaining on appeal, including whether referral for extraschedular consideration is warranted for PTSD.  If a benefit sought is not granted in full, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


